DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

4.	Claims 1-2, 8-9 and 12 are   rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (USP 2016/0050840) in view of Sarma (USP 2017/0032497). 	As per  Claim 1, Sauder et al. ( Sauder) teaches, a system for monitoring unstructured environments, ( via a system for monitoring  agricultural areas (unstructured environment) , [0006]) the system comprising: a base station comprising a first processing system including at least one first processor; (a base station 140 comprising a CPU 144 (first processor); Fig.1;   [0021]); and an unmanned aerial vehicle (UAV) comprising a second processing system including at least one second processor, (UAV 110 comprising CPU 114 (second processor); figure 1;  [0019], [0020]); wherein the UAV is in communication the base station,  (UAV communicates with base station; paragraph [0018]), wherein the first processing system of the base station is configured to plan and transmit a flight path for the UAV above a predetermined area, (user, via user input device comprising CPU (processing system of base station) performs mission planning and operates (transmit) the flight path for the UAV above a designated (predetermined) area; figure 2;  [0005], [0030]); wherein the second processing system of the UAV is configured to capture a plurality of initial images of the predetermined area to obtain complete UAV 110 comprising CPU 114 captures an initial set of images of planted populations (predetermined area) to generate contiguous images (complete coverage) along the flight area at a desired low resolution along the flight path;  [0030], [0039];[0016] Table 1); and configured to transmit the plurality of initial images to the first processing system of the base station, (transfer (transmit) the images to the system comprising the base station CPU; Fig.5; [0051]),[0042], [0026], [0021], [0018], Fig.2); wherein the first processing system of the base station is configured to transform at least one of the plurality of initial images from  colorspace to alternative colorspace (the system converts (transform) NVDI images (colorspace) into a map state (alternative); paragraph [0052]); and configured to analyze the at least one of the plurality of initial images to automatically identify contiguous areas within the at least one of the plurality of initial images that deviate from a determination of an average of the plurality of initial images that represents anomalous places within the predetermined area to identify one or more agronomically anomalous target areas, (analyze the image data (at least one of the initial images) to identify areas from contiguous images with anomalies identified as white spaces substantially different (deviate from the determination) than the average size of white spaces in the images from the expected greenness density (average of the initial images) comprising anomalies in agronomic and agricultural areas (anomalous target areas); paragraphs [0006], [0039],[0046],  [0047], [0055], [0061]); and configured to transmit an updated flight path to the second processing system of the UAV directing the UAV to the one or more agronomically anomalous target areas, (instructions are sent (transmit) to the UAV to fly (directing) a "go back and scout" route (updated flight path) to agronomic target areas with low nitrogen (anomalous); paragraphs [0039], [0040]), wherein the second processing system of the UAV is configured to, in response to receiving identification of the one or more agronomically anomalous target areas, automatically cause the UAV to capture one or more additional high resolution images of the one or more target agronomically anomalous areas, (the UAV CPU, in response to receiving the “go back and scout" route to agronomic target areas with low nitrogen, are instructed to acquire (automatically cause to capture) high resolution pictures of target areas with low nitrogen; paragraphs [0039], [0040]), and wherein the second processing system of the UAV is configured to transmit the one or more additional high resolution images to the first processing system of the base station (the UAV processor transfers (transmit) the high resolution images to the system comprising the base station CPU; figure 5; paragraphs [0040], [0041]), [0018], [0026], [0042]).
However, Sauder does not explicitly teaches, wherein the first processing system of the base station is configured to assign precise geolocations to the one or more agronomically anomalous target areas.
However, Sauder teaches, system 100 assigns a scale to each pixel in each image by comparing the known in-row or parallel-row spacing measurements (e.g., in inches) to the known in-row or parallel-row image spacing measurements (e.g., in pixels).[0059], [0054]). Therefore, it would have been obvious to one ordinary skill in the art to recognize that, Sauder has the teachings of wherein the first processing system of the base station is configured to assign precise geolocations to the one or more agronomically anomalous target areas.

In a related field of Art, Sarma  teaches, digital signal processing for image filtering filed, wherein, transforming at least one of the plurality of initial images from RGB colorspace to alternative colorspace; ( via processor converting the input digital image from red, blue, green (RGB) colorspace to hue-saturation-value (HSV) colorspace, [0025], [0026],[0027], [0047],[0058], also see [0024], [0002], [0006], ref. claims 15,31, Figs.1-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of  Sauder and Sarma before him at the time filing, to modify the systems of Sauder , to include the  teachings (the system) of Sarma and configure with the system of Sauder   in order to  convert the input digital image from red, blue, green (RGB) colorspace to hue-saturation-value (HSV) colorspace. Motivation to combine the two teachings is, transforming the images from RGB to HSV,   for the benefit of using the HSV format for a more detailed analysis of changes in the image to better identify anomalies. 
As per Claim 2, Sauder  as modified by Sarma  teaches the limitation of Claim 1. However, Sauder  in view of Sarma  teaches, wherein the alternative colorspace is selected from hue-saturation- value (HSV) or multispectral.  (Sarma :  via processor converting the input digital image from red, blue, green (RGB) colorspace to hue-saturation-value (HSV) colorspace, [0025], [0026], also see [0024], [0002], [0006], Figs.1-5).
As per Claim 8, Sauder  teaches the limitation of Claim 5. However, Sauder does not explicitly teach, wherein the analyzing comprises transforming the at least one of the plurality of first images from RGB colorspace to alternative colorspace.  
In a related field of Art, Sarma  teaches, digital signal processing for image filtering filed, wherein, transforming at least one of the plurality of initial images from RGB colorspace to alternative colorspace; ( via processor converting the input digital image from red, blue, green (RGB) colorspace to hue-saturation-value (HSV) colorspace, [0025], [0026],[0027], [0047],[0058], also see [0024], [0002], [0006], ref. claims 15,31, Figs.1-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of  Sauder and Sarma before him at the time filing, to modify the systems of Sauder , to include the  teachings (the system) of Sarma and configure with the system of Sauder   in order to  convert the input digital image from red, blue, green (RGB) colorspace to hue-saturation-value (HSV) colorspace. Motivation to combine the two teachings is, transforming the images from RGB to HSV,   for the benefit of using the HSV format for a more detailed analysis of changes in the image to better identify anomalies.
Claim 9 is being rejected using the same rationale as claim 8.
As per Claim 12, Sauder  teaches the limitation of Claim 11. However, Sauder  does not explicitly teach, wherein the analysis of the plurality of first images comprises transforming at least one of the plurality of first images from RGB colorspace to 
In a related field of Art, Sarma  teaches, digital signal processing for image filtering filed, wherein the analysis of the plurality of first images comprises transforming at least one of the plurality of first images from RGB colorspace to alternative colorspace, and wherein the alternative colorspace is selected from hue-saturation-value (HSV) or multispectral (via processor converting the input digital image from red, blue, green (RGB) colorspace to hue-saturation-value (HSV) colorspace, [0025], [0026],[0027], [0047],[0058], also see [0024], [0002], [0006], ref. claims 15,31, Figs.1-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of  Sauder and Sarma before him at the time filing, to modify the systems of Sauder , to include the  teachings (the system) of Sarma and configure with the system of Sauder   in order to  convert the input digital image from red, blue, green (RGB) colorspace to hue-saturation-value (HSV) colorspace. Motivation to combine the two teachings is, transforming the images from RGB to HSV, for the benefit of using the HSV format for a more detailed analysis of changes in the image to better identify anomalies.
5.	Claims 5-7, 11, 14-15 and 17 are   rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (USP 2016/0050840).
As Per  Claim 5, Sauder teaches, a non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processing system including at least one processor, perform operations comprising: (a personal computer 150 (processing system) comprising memory (non-transitory computer-readable storage medium), processing software (executable instructions) and a CPU 153 (processor) executing the software; figure 1; paragraph [0022]): obtaining a plurality of first images of an area that is captured by a camera of an unmanned aerial vehicle (UAV) as the UAV flies over the area, (UAV 110 camera system 117 capturing (obtaining) an initial set of images (predetermined area) along the flight area (as the UAV flies over); figure 1; paragraphs [0030], [0039]; Table 1), wherein the plurality of first images is at a first spatial resolution; 
(the initial images are at a desired low resolution (first spatial); paragraph [0030]; Table 1); analyzing at least one initial image of the plurality of first images to automatically identify a target area that deviates from a determination of an average of the plurality of first images that represents an anomalous place within the area to identify one or more agronomically anomalous target areas; (analyzing the image data (at least one of the initial images) to identify areas (target) with anomalies identified as white spaces substantially different (deviate from the determination) than the average size of white spaces in the images from the expected greenness density (average of the initial images) comprising anomalies in agronomic and agricultural areas (anomalous target areas); paragraphs [0006], [0039],[0047], [0055], [0061]),
generating an updated flight path according to the assigning of the geolocations, 
(automatically generating a "go back and scout" route (updated flight path) to take additional pictures the location of a distinct plant (according to the geolocations); paragraphs [0040], [0058]), wherein the updated flight path directs the UAV to the one or more agronomically anomalous target areas; (instructions are sent (transmit) to the (directing) a “go back and scout" route (updated flight path) to agronomic target areas with low nitrogen (anomalous); paragraphs [0039], [0040]); and obtaining at least one second image of the one or more agronomically anomalous target areas that is captured by the camera of the UAV as the UAV flies along the updated flight path, (the UAV CPU, in response to receiving the "go back and scout" route to agronomic target areas with low nitrogen, are instructed to acquiring (obtaining) high resolution pictures (second image) of agronomic target areas with low nitrogen captured by the camera along the flight area along a flight path; paragraphs [0030], [0039], [0040]),  wherein the at least one second image is at a second spatial resolution which is higher than the first spatial resolution.  (the high resolution image is at a resolution higher than the low resolution image; Table 1).
However, Sauder does not explicitly teaches, assigning geolocations to the one or more agronomically anomalous target areas. 
However, Sauder teaches, system 100 assigns a scale to each pixel in each image by comparing the known in-row or parallel-row spacing measurements (e.g., in inches) to the known in-row or parallel-row image spacing measurements (e.g., in pixels).[0059], [0054]). Therefore, it would have been obvious to one ordinary skill in the art to recognize that, Sauder has the teachings of assigning geolocations to the one or more agronomically anomalous target areas.
As per Claim 6, Sauder teaches the limitation of Claim 5. However, Sauder further  teaches, wherein the processing system is located on the UAV.  [Sauder :(the UAV onboard CPU processes the images (processing system); paragraph [0044]).
As per Claim 7, Sauder teaches the limitation of Claim 5. However, Sauder further  teaches, wherein the processing system is located on a mobile device that is in wireless communication with the UAV, (Sauder : (portable (mobile) user input device in wireless communication with the UAV comprising a CPU, and where processing includes a sequence of actions performed by the user (located on the device); figure 1;   [0024], [0051]), wherein the processing system wirelessly transmits the updated flight path to the UAV, (Sauder: (instructions are sent (transmit) to the UAV via wireless communications to fly (directing) a “go back and scout" route (updated flight path); figure 1; [0039], [0040]), wherein the plurality of first images and the at least one second image are captured by the camera of the UAV during a single flight of the UAV, (Sauder :capturing the initial set of images and the “go back and scout” route and capturing additional (second) images is performed following a first pass over the selected flight area (single flight); paragraphs [0039], [0040]); and wherein the obtaining of the plurality of first images and the at least one second image by the processing system is via wireless communications with the UAV (Sauder :(images are sent from the UAV to the user device via wireless communications for viewing; paragraphs [0024], [0026]).
As per Claim 11, Sauder teaches,  a method comprising: obtaining, by a processing system including at least one processor of an unmanned vehicle, a predetermined path, (a flight path above a designated (predetermined) area is performed by an autopilot 115 capability of a UAV, designated by a user device (obtaining); figure 1; paragraphs [0018], [0024]);  wherein the one or more agronomically anomalous target areas are determined according to an analysis of a plurality of first images that automatically identifies a target area that deviates from a determination of an average of the plurality of first images that represents an anomalous place within a predetermined area, (the anomalies in agronomic and agricultural areas are identified (determined) by analysis of the image data (at least one of the initial images) to identify areas from contiguous images with anomalies identified as white spaces substantially different (deviate from the determination) than the average size of white spaces in the images from the expected greenness density (average of the initial images) comprising anomalies within the designated (predetermined) area; paragraphs [0006], [0039], [0047], [0055], [0061]), wherein the plurality of first images of the predetermined area are captured by a camera during a flight over the predetermined area, (the initial set of images of the planted populations (predetermined area) are captured by a camera system during a UAV flight path over the planted populations; figure 1; paragraphs [0030], [0039]; Table 1) and wherein the plurality of first images is at a first spatial resolution; (the initial images are at a desired low resolution (first spatial); paragraph [0030]; Table 1); causing, by the processing system, the unmanned vehicle to follow the predetermined path (the CPU operates (causing) the flight path for the UAV above a designated area (predetermined path); figure 2; paragraphs [0005], [0030]); and capturing, by the processing system via a camera of the unmanned vehicle, at least one second image of the one or more agronomically anomalous target areas as the unmanned vehicle travels along the (predetermined path); paragraphs [0039], [0040]), wherein the at least one second image is at a second spatial resolution which is higher than the first spatial resolution. (the high resolution image is at a resolution higher than the low resolution image; Table 1). 
However, Sauder does not explicitly teaches, wherein the predetermined path is determined according to an assignment of geolocations to one or more agronomically anomalous target areas, 
However, Sauder teaches, system 100 assigns a scale to each pixel in each image by comparing the known in-row or parallel-row spacing measurements (e.g., in inches) to the known in-row or parallel-row image spacing measurements (e.g., in pixels).[0059], [0054]). Therefore, it would have been obvious to one ordinary skill in the art to recognize that, Sauder has the teachings of determining predetermined path according to an assignment of geolocations to one or more agronomically anomalous target areas. 
As per Claim 14, Sauder  teaches the limitation of Claim 11. However, Sauder   further  teaches, wherein the unmanned vehicle is a low-flying unmanned aerial vehicle, (Sauder : the UAV flight path is at a low elevation (low-flying); paragraph [0030]; Table 1), and wherein the plurality of first images of the predetermined area is captured by the camera of a high-flying unmanned aerial vehicle during the flight over the predetermined area.  (Sauder :the initial set of images of the planted populations (predetermined area) are captured by a camera system during a UAV flight path over the planted populations at a high elevation (high flying); figure 1;   [0030], [0039]; Table 1).
As per Claim 15, Sauder  teaches the limitation of Claim 11. However, Sauder   further  teaches, wherein the predetermined path is determined by a mobile device in wireless communication with the processor of the unmanned vehicle, (Sauder :(user, via portable user input device comprising CPU (processing system of base station) performs mission planning and operates (transmit) the flight path for the UAV above a designated (predetermined) area via wireless communications; figure 2;  [0005], [0016], [0023], [0030]), and wherein the one or more agronomically anomalous target areas are determined by the mobile device (identify anomalies in agronomic and agricultural areas via the UAV onboard CPU processing the images (processing system) [0044], [0055]).
As per Claim 17, Sauder  teaches the limitation of Claim 11. However, Sauder further teaches, wherein feedback is collected from a user, and wherein the feedback is associated with the plurality of first images, the at least one second image, or a combination thereof, ( Sauder : (the user instructs the UAV to acquire additional images (feedback) after reviewing the initial image maps (associated with first images);  [0039]).
6.	Claim  3 is  rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (USP 2016/0050840) in view of Sarma (USP 2017/0032497) in view Nielsen et al. (USP 2012/0065924).
As per Claim 3, Sauder  as modified by Sarma  teaches the limitation of Claim 2. However, Sauder  in view of Sarma  teaches, wherein the first processing system of the a base station 140 comprising a CPU 144 (first processor); figure 1; paragraph [0021]).
However, Sauder in view of Sarma does not explicitly teach,  examining the at least one of the plurality of initial images in the alternative colorspace to identify locations that have different spectral signatures from the average.
In a related field of Art, Nielsen et al. ( Nielsen) teaches, Systems, methods, and apparatus for performing surface type detection in connection with locate and marking operations, wherein, examining the at least one of the plurality of initial images in the alternative colorspace to identify locations that have different spectral signatures from the average (perform a color analysis (examine) in HSV to compare (examine) the spectral signature to a list of reference (average) signatures to identify a surface type (locations);   [0226], [0254], [0255]).
It would have been obvious to one of ordinary skill in the art, having the teachings of  Sauder, Sarma and  Nielsen  before him at the time filing, to modify the systems of Sauder , to include  the teachings ( the apparatus) of Nielsen and configure with the system of Sauder in order identify  locations with a different spectral signature, as taught by Nielsen, for the benefit of identifying anomalous locations.
7.	Claims 4 and 10 are   rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (USP 2016/0050840) in view of Sarma (USP 2017/0032497) in view Sagawa et al. (USP 2015/0221093) .   
As per Claim 4, Sauder  as modified by Sarma  teaches the limitation of Claim 1. However, Sauder  in view of Sarma  further teaches, wherein the first processing a base station 140 comprising a CPU 144 (first processor); figure 1; paragraph [0021]).
However, Sauder does not explicitly teach,  performing a grid search of blocks of images in the alternative colorspace.  
In a  related field of Art, Sagawa  et al. ( Sagawa) teaches, image processing system and method wherein,   performing a grid search of blocks of images in the alternative colorspace. ((searching for grid in a projected grid pattern of input images (block) in the HSV color space;   [0118], [0128], [0129]).
It would have been obvious to one of ordinary skill in the art, having the teachings of  Sauder and Sagawa before him at the time filing, to modify the systems of Sauder , to include the  teachings (the system) of Sagawa and configure with the system of Sauder   in order to include a grid search in the HSV colorspace, for the benefit of performing a detailed analysis of changes in the image to better identify anomalies. Motivation to combine the two teachings is, to obtain a detailed analysis of changes in images.
As per Claim 10, Sauder  as modified by Sarma  teaches the limitation of Claim 8. However, Sauder  in view of Sarma  does not explicitly teach, performing, by the processing system, a grid search of blocks of images in the alternative colorspace.  
In a  related field of Art, Sagawa  et al. ( Sagawa) teaches, image processing system and method wherein, performing, by the processing system, a grid search of blocks of images in the alternative colorspace , (searching for grid in a projected grid pattern of input images (block) in the HSV color space;   [0118], [0128], [0129]).
.

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (USP 2016/0050840) in view of Tebay et al. (USP 2013/0318214). 
As per Claim 13, Sauder  teaches the limitation of Claim 11. However, Sauder   further  teaches,  wherein the plurality of first images of the predetermined area are captured by the camera of an unmanned aerial vehicle during the flight over the predetermined area , (Sauder :(the initial set of images of the planted populations (predetermined area) are captured by a camera system during a UAV flight path over the planted populations; figure 1; paragraphs [0030], [0039]; Table 1).
However, Sauder dos not explicitly teach, wherein the unmanned vehicle is a ground vehicle.
In a related field of Art Tebay teaches, unmanned  ground vehicle collecting data ([0002], [0058]).
It would have been obvious to one of ordinary skill in the art, having the teachings of  Sauder and Tebay before him at the time filing, to modify the systems of Sauder , to include  an unmanned ground vehicle, as taught by Tebay, for the benefit of .

9.	Claim 16 is   rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (USP 2016/0050840) in view of  Lynch (USP 2013/0162665). 
As per Claim 16, Sauder  teaches the limitation of Claim 11. However, Sauder   does not explicitly teach, wherein the at least one second image is overlayed at an appropriate geolocation and displayed to a user.  
 In a related field of Art, Lynch teaches, wherein the at least one second image is overlayed at an appropriate geolocation and displayed to a user. (a real world image of a view from a location (second image) is overlaid on the map associated with a given location with geo-location reference information; ([0035], [0038], [0049], [0050-0056], [0059-0060], [0063], [0065], Figs. 4-6, claims 1,12).
It would have been obvious to one of ordinary skill in the art, having the teachings of  Sauder and Lynch before him at the time filing, to modify the systems of Sauder , to include   the mapping teachings ( the processor) of Lynch to include overlaying the image for display, for the benefit of providing an enhanced view for the user to see exactly where anomalies are identified by location.

10.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (USP 2016/0050840) in view of Yoshikawa et al. (USP 2016/0140097).  
As per Claim 18, Sauder  teaches the limitation of Claim 17. However, Sauder does not explicitly teach, wherein the feedback from the user is selected from text, audio, thumbs up or thumbs down, or a combination thereof.  
In  a related field of Art, Yoshikawa et al. ( Yoshikawa)  teaches, a terminal apparatus to display and annotate, wherein the feedback from the user is selected from text, audio, thumbs up or thumbs down, or a combination thereof (via  user adding annotation information to image data (feedback) in a text field;   [0046-0048],also see  [0044-0045] Figs. 9-10, 12).
 It would have been obvious to one of ordinary skill in the art, having the teachings of  Sauder and Yoshikawa before him at the time filing, to modify the systems of Sauder , to include   the   teachings ( the terminal apparatus) of Yoshikawa  and configure with the system of Sauder in order  to include overlaying the image for display, for the benefit of providing an enhanced view for the user to see exactly where anomalies are identified by location.
As per Claim 19, Sauder  teaches the limitation of Claim 17. However, Sauder does not explicitly teach, wherein the feedback from the user comprises annotations including potential causes of anomalies. 
In  a related field of Art, Yoshikawa et al. (Yoshikawa)  teaches, a terminal apparatus to display and annotate, wherein the feedback from the user comprises annotations including potential causes of anomalies.   (annotation information explains the content (potential causes) of a faults (anomalies);  [0049]).
It would have been obvious to one of ordinary skill in the art, having the teachings of  Sauder and Yoshikawa before him at the time filing, to modify the systems .

11.	Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (USP 2016/0050840) in  view of  Lin et al. (USP 6,091,846)  
As per Claim 20, Sauder  teaches the limitation of Claim 11. However, Sauder does not explicitly teach, wherein machine learning algorithms are trained to automatically identify specific causes of anomalies.
In a related field of art, Lin et al. (Lin) teaches, method and system for anomaly detection ,  wherein machine learning algorithms are trained to automatically identify specific causes of anomalies.(via  computer 46   using a learning mode (algorithm) to identify anomalies in images and determine (identify) their cause; Fig.21; col. 18, lines 21-29; col. 21, lines 30-44; also see col.4, line 65-col.5, line 15, col.6, line 19-45, col. 6, line 62-col. 7, line 15,  Figs. 2, 19).
It would have been obvious to one of ordinary skill in the art, having the teachings of  Sauder and  Lin  before him at the time filing, to modify the systems of Sauder , to include  the teachings ( the system) of Lin and configure with the system of Sauder in order  to include a machine learning algorithm to identify causes of anomalies  for the benefit of presenting the casual information to a user who can then search for potential corrective actions, thereby speeding up the process of correcting problems in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/           Primary Examiner, Art Unit 3663